J-A26002-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

W.R.M.,                                        IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

W.M.N.,

APPEAL OF: N. CHRISTOPHER MENGES,
ESQUIRE
                     Appellant                      No. 558 MDA 2014


               Appeal from the Order Entered March 5, 2014
               In the Court of Common Pleas of York County
                Civil Division at No(s): 2013-FC-002222-03


BEFORE: BOWES, J., MUNDY, J., and JENKINS, J.

CONCURRING MEMORANDUM BY JENKINS, J.: FILED NOVEMBER 19, 2014

     I respectfully concur in the result.

     Although I agree with the decision to vacate the order finding

Appellant in contempt, I can understand the trial court’s frustration with

Appellant’s disregard for the court’s scheduling order.   The court reserved

time out of its busy schedule to meet with the parties and their counsel

(including Appellant) at a pretrial conference at 9:30 a.m. on March 4, 2014.

Prior to the conference, Appellant believed that the parties had reached an

agreement and was waiting to receive a signed agreement from his client.

To show proper respect for the court, Appellant merely needed to contact

the court and opposing counsel in advance of the conference, advise that he

believed the matter was settled, and request a brief continuance in order to
J-A26002-14



obtain the signed agreement from his client. These simple steps would have

saved the court time by allowing it to address other matters in the allotted

time slot. An even better solution would have been for Appellant to make

sure that his client delivered the signed agreement to him in advance of the

conference so that he could have turned it over to the court before March 4 th

and eliminated the need for a conference altogether.

      By neglecting to take any of these steps, Appellant wasted the court’s

time, opposing counsel’s time, and the opposing party’s time – indeed, the

record indicates that it cost the opposing party a full day of work. To make

matters worse, while everyone else wasted their time by coming to court,

Appellant did not bother to show up himself; he sent an associate in his

place (who of course did not possess the signed agreement).         Appellant

apparently regarded his own time as more important than anyone else’s.

Without a signed agreement, it was useless to hold a conference, because it

was still possible for Appellant’s client to back out of the agreement. Small

wonder the court found Appellant’s conduct cavalier enough to hold

Appellant in contempt.

      I find Appellant’s conduct cavalier, but I do not find it amounts to

willful misconduct.   I recognize that Appellant believed the matter was

settled and believed that he would soon receive a signed agreement from his

client.   Based on this belief, Appellant behaved irresponsibly, but not

contemptuously. I think that a strong verbal admonishment from the bench

was the appropriate remedy under the circumstances; the sanction of

                                    -2-
J-A26002-14



contempt and the adverse effects of this sanction are too severe.      I

recommend, however, that Appellant reflect upon this episode and refrain

from similar conduct in the future.

      For these reasons, I concur in the result.

      Judge Mundy joins this Concurring Memorandum.




                                      -3-